DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2021 has been entered.

Status of Claims
As a result of the RCE filed Jun 8, 2021 after the previous Notice of Allowance on April 19, 2021, which occurred after the Patent Trial and Appeal Board Decision of February 26, 2021, claims 2-16 are pending. No claims have been amended.  As with the previous Notice of Allowance, the claims have been renumbered as set forth on the PTOL-Issue Classification. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 8, 2021 was filed after the mailing date of the previous  Notice of Allowance on April 19, 2021 and before payment of the issue fee. Due to the RCE submission of June 8, 2021, prosecution has been re-opened to consider the references and non-patent literature (NPL) submitted within this IDS.  The submission is in compliance with the 

Allowable Subject Matter
Claims 2-16 are allowed.
The following is an examiner’s statement of reasons for allowance:

The reasons for allowance, on the record from the previous Notice of Allowance mailed on April 19, 2021, stand in light of the references submitted on the IDS of June 8, 2021. 
No new additional references have been cited by the Examiner and thus no PTO-892 form has been attached to the Instant Notice of Allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KWIN XIE/Primary Examiner, Art Unit 2626